Case 4:19-cv-00848-ALM Document 37 Filed 03/08/21 Page 1 of 11 PageID #: 2591




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 CHAD MARUSAK,                                     §
                                                   §
         Plaintiff,                                §
                                                   §
                                                   §       CIVIL ACTION NO. 4:19-CV-00848
 v.                                                        Judge Mazzant
                                                   §
 INTERMODAL CARTAGE CO., LLC,                      §
                                                   §
         Defendant.                                §



                          MEMORANDUM OPINION AND ORDER

         Pending before the Court is Defendant Intermodal Cartage Co., LLC’s Motion for

Summary Judgment (Dkt. #20). Having considered the motion and the relevant pleadings, the

Court finds that Defendant’s motion should be GRANTED in part and DENIED in part.

                                        BACKGROUND

         This case arises out of an employer-employee relationship whereby Plaintiff alleges

actionable claims of retaliation and sexual harassment under Title VII of the Civil Rights Act of

1964. To better understand the nature of the claims, the Court will briefly outline the pertinent

facts.

         Plaintiff worked for Defendant as a commercial truck driver in Haslet, Texas. Plaintiff’s

route included Garden Ridge Pottery, a/k/a At Home (“Garden Ridge”). On January 5, 2016, a

security guard at Garden Ridge, Sandra Neal (“Neal”), lodged a complaint with Defendant against

Plaintiff for Plaintiff’s improper smoking and behavior on Garden Ridge’s premises. Defendant

asked for Plaintiff’s statement regarding the incident, and Plaintiff admitted to improperly smoking

on Garden Ridge’s premises.       Plaintiff denied blowing smoke in Neal’s face.         Following

corroboration of Neal’s complaint by another one of Defendant’s drivers, Defendant stopped
Case 4:19-cv-00848-ALM Document 37 Filed 03/08/21 Page 2 of 11 PageID #: 2592




dispatching Plaintiff to Garden Ridge. Plaintiff alleges, however, that he was still required to go

to Garden Ridge a few times.

        According to Plaintiff, Neal had been making sexually explicit comments towards him,

beginning in September of 2015. Plaintiff claims these comments occurred regularly for several

months, and he reported the harassment to Defendant’s management numerous times. Despite

Plaintiff’s alleged reports, Plaintiff claims Defendant failed to stop the harassment. Plaintiff also

states that he made a report to the security company concerning Neal’s behavior. Plaintiff asserts

that, in an effort to retaliate against Plaintiff, Neal filed the false report on January 5, 2016.

        Plaintiff claims that he both hired an attorney to send a letter to Defendant regarding the

harassment and retaliation, and he also filed a Charge of Discrimination with the EEOC.

According to Plaintiff, Defendant then decreased the quantity and quality of Plaintiff’s loads,

which affected his take-home pay. On March 23, 2016, Plaintiff resigned from Defendant’s

company—a resignation Plaintiff claims was unavoidable and amounted to a constructive

discharge. Plaintiff cited sexual harassment and a hostile work environment as the reasons for his

resignation.

        On October 20, 2020, Defendant filed the present motion (Dkt. #20). On November 10,

2020, Plaintiff filed a response (Dkt. #23). On November 17, 2020, Defendant filed its reply (Dkt.

#27). On November 23, 2020, Plaintiff filed his sur-reply (Dkt. #29).

                                       LEGAL STANDARD

        The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”



                                                   2
Case 4:19-cv-00848-ALM Document 37 Filed 03/08/21 Page 3 of 11 PageID #: 2593




FED. R. CIV. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. FED. R. CIV. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its burden, the

nonmovant must “respond to the motion for summary judgment by setting forth particular facts

indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at

248–49). A nonmovant must present affirmative evidence to defeat a properly supported motion

for summary judgment. Anderson, 477 U.S. at 257. Mere denials of material facts, unsworn

allegations, or arguments and assertions in briefs or legal memoranda will not suffice to carry this

burden. Rather, the Court requires “significant probative evidence” from the nonmovant to dismiss

a request for summary judgment. In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440



                                                 3
Case 4:19-cv-00848-ALM Document 37 Filed 03/08/21 Page 4 of 11 PageID #: 2594




(5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The

Court must consider all of the evidence but “refrain from making any credibility determinations or

weighing the evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir.

2007).

                                                  ANALYSIS1

         Plaintiff brings claims for both unlawful retaliation and a hostile work environment based

upon sexual harassment. Defendant asks the Court to grant summary judgment on both of

Plaintiff’s claims.

         Regarding Plaintiff’s retaliation claim, Defendant asserts that summary judgment is proper

because Defendant did not retaliate against Plaintiff based on a report of sexual harassment.

Specifically, Defendant claims that Plaintiff cannot establish a prima facie case of retaliation

because Plaintiff did not engage in a protected activity when he responded to the Garden Ridge

security guard’s complaint, Plaintiff was not subjected to any materially adverse employment

action, and no causal link exists between Plaintiff’s removal from the Garden Ridge account and

his alleged complaint of harassment. Further, Defendant argues that, even if Plaintiff makes a

prima facie showing, Defendant had a legitimate, non-retaliatory reason to remove Plaintiff from

the Garden Ridge account. Finally, Defendant claims that Plaintiff has no evidence of pretext.

         Regarding Plaintiff’s claim of a hostile work environment based upon sexual harassment,

Defendant argues that Plaintiff does not cite any sufficiently severe or pervasive conduct, thereby

failing to establish a sexually hostile work environment. Specifically, Defendant states that case

law requires a high standard be met in order to establish a sexually hostile work environment.



1
 Defendant challenges the propriety of several pieces of Plaintiff’s summary judgment evidence (See Dkts. #28, #30,
#31). The Court considers only that evidence that satisfies the requirements of Rule 56 of the Federal Rules of Civil
Procedure. See Swanston v. City of Plano, No. 4:19-cv-412, 2020 WL 6799173, at *3 n.3 (E.D. Tex. Nov, 19, 2020).

                                                         4
Case 4:19-cv-00848-ALM Document 37 Filed 03/08/21 Page 5 of 11 PageID #: 2595




       Plaintiff asserts that summary judgment is improper because he has an actionable claim for

unlawful retaliation under Title VII. Plaintiff claims that he has, in fact, presented a prima facie

case of retaliation. Plaintiff argues that he has shown: (1) he engaged in protected activity on

numerous occasions; (2) he suffered an adverse employment action when his weekly pay was

reduced, leading to his constructive discharge; and (3) a causal connection between the protected

activity and the adverse employment action exists. Plaintiff also asserts that Defendant failed to

offer a legitimate, non-retaliatory reason for Plaintiff’s decrease in pay in February and March of

2016. Plaintiff further addresses pretext “out of an abundance of caution” (Dkt. #23 at p. 18).

       Plaintiff also claims that he has an actionable claim of a sexually hostile work environment

under Title VII. Specifically, Plaintiff argues that Neal’s sexual behavior affected a term,

condition, or privilege of his employment.

       The Court will address each Title VII claim, and the arguments related thereto, in turn.

  I.   Title VII Retaliation Claim

       The ultimate inquiry before the Court is whether a genuine issue of material fact exists “as

to whether the defendant intentionally discriminated against the plaintiff.” Long v. Eastfield

College, 88 F.3d 300, 304 (5th Cir. 1996) (citing Armstrong v. City of Dallas, 997 F.2d 65–66 (5th

Cir. 1993)). To answer this question, the Court will utilize the McDonnell-Douglas framework.

See id. (noting that “the burden-shifting structure applicable to Title VII disparate treatment cases,

as set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973), is also applicable

to Title VII unlawful retaliation cases”). McDonnell-Douglas provides that “once the plaintiff

establishes [its] prima facie case, the burden of production shifts to the defendant to articulate a

legitimate, non-retaliatory reason for the adverse employment action.” Id. at 304–05 (citation

omitted). “If the defendant introduces evidence which, if true, would permit the conclusion that



                                                  5
Case 4:19-cv-00848-ALM Document 37 Filed 03/08/21 Page 6 of 11 PageID #: 2596




the adverse employment action was nondiscriminatory, the focus shifts to the ultimate question of

whether the defendant unlawfully retaliated against the plaintiff.” Id. (citation omitted).

       After a careful review of the record, the Court is not convinced that Defendant has met its

burden in demonstrating that there is no genuine issue of material fact as to Plaintiff’s unlawful

retaliation claim that would entitle Defendant to judgment as a matter of law. Thus, summary

judgment on Plaintiff’s unlawful retaliation claim is improper.

 II.   Title VII Sexual Harassment Claim

       “A plaintiff establishes a prima facie case of harassment based on a hostile work

environment claim by adducing evidence that ‘(1) [he] belongs to a protected group; (2) [he] was

subjected to unwelcome harassment; (3) the harassment complained of was based on [[his]

protected class]; (4) the harassment complained of affected a term, condition, or privilege of

employment; and (5) the employer knew or should have known of the harassment in question and

failed to take prompt remedial action.’” Price v. Wheeler, No. 20-10380, 2020 WL 6389964, at

*7 (5th Cir. 2020) (quoting Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir. 2002)).

       Defendant asserts that “Plaintiff cites no sufficiently severe or pervasive conduct, thereby

failing to establish a sexually hostile work environment” (Dkt. #20 at p. 23). Because Defendant’s

argument is wholly couched within the fourth element, the Court will analyze only whether

Defendant has presented a genuine issue of material fact regarding the alleged harassment’s effect

on a “term, condition, or privilege of employment.” Price, No. 20-10380, 2020 WL 6389964 at

*7.

       “To affect a term, condition, or privilege of employment, the harassment must be

sufficiently severe or pervasive to alter the conditions of [the victim’s] employment and create an

abusive working environment.” Aryain v. Wal-Mart Stores, Tex. LP, 534 F.3d 473, 479 (5th Cir.



                                                 6
Case 4:19-cv-00848-ALM Document 37 Filed 03/08/21 Page 7 of 11 PageID #: 2597




2008) (internal quotation and citations omitted). “The alleged conduct must be objectively and

subjectively hostile or abusive.” West v. City of Hous., Tex., 960 F.3d 736, 742 (5th Cir. 2020)

(citing Harris v. Forklift Sys, Inc., 510 U.S. 17, 21–22 (1993)). In determining whether a work

environment is objectively hostile, the Court looks to the totality of the circumstances. See Harris,

510 U.S. at 23. “Although no single factor is determinative, pertinent considerations are (1) ‘the

frequency of the discriminatory conduct’; (2) ‘its severity’; (3) ‘whether it is physically threatening

or humiliating, or a mere offensive utterance’; and (4) ‘whether it unreasonably interferes with an

employee’s work performance.’” West, 960 F.3d at 742 (quoting Harris, 510 U.S. at 23). “To

survive summary judgment, the harassment must be ‘so severe and pervasive that it destroys a

protected classmember’s opportunity to succeed in the work place.’” Hockman v. Westward

Communications, LLC, 122 F. App’x 734, 742–43 (5th Cir. 2004) (quoting Shepherd v.

Comptroller of Pub. Accts. of State of Tex., 168 F.3d 871, 874 (5th Cir. 1999)).

           a. Frequency of Discriminatory Conduct

       “Under the totality of the circumstances test, a single incident of harassment, if sufficiently

severe, could give rise to a viable Title VII claim as well as a continuous pattern of much less

severe incidents of harassment.” E.E.O.C. v. WC&M Enterprises, Inc., 496 F.3d 393, 401 (5th

Cir. 2007) (collecting cases). However, “[t]he Supreme Court has repeatedly stated that ‘simply

teasing, offhand comments, and isolated incidents (unless extremely serious) will not amount to

discriminatory changes in the terms and conditions of employment.’” Hockman, 122 F. App’x at

744 (quoting Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (internal quotation and

citations omitted)).

       Plaintiff claims that Neal called him an attractive man, offered to go into the back lot to

engage in sexual activity, and told him that she wanted to perform sexual acts with him. Plaintiff



                                                  7
Case 4:19-cv-00848-ALM Document 37 Filed 03/08/21 Page 8 of 11 PageID #: 2598




alleges that Neal’s remarks “occurred on a regular and consistent basis for several months despite

[Plaintiff’s] repeated reports of harassment” (Dkt. #23 at p. 21). Plaintiff asserts that the comments

began in September of 2015 (see Dkt. #23, Exhibit 2 at p. 1) and stopped around October 31, 2015

(see Dkt. #22, Exhibit 9 at p. 110). Plaintiff admits he had no additional issues with Neal following

November/December of 2015. In early January of 2016, Plaintiff was taken off the Garden Ridge

account.   No facts indicate that Plaintiff was subjected to Neal’s remarks on daily basis.

Importantly, Neal did not work for Defendant—rather, she was a customer’s security guard.

       Plaintiff found the comments by Neal offensive. However, the Court is not persuaded that

the comments occurred with such severity or regularity to find this factor supports a sexually

hostile work environment. The Court is convinced, under Fifth Circuit precedent, that the sexual

remarks made by Neal rise only to the “boorish and offensive” level—not severe. See Hockman,

122 F. App’x at 745 (noting that the complained-of conduct “is simply not in the same league as

that at issue in the Farpella-Crosby and Waltman cases” (citing Farpella-Crosby v. Horizon

Health Care, 97 F.3d 803 (5th Cir. 1996) and Waltman v. Int’l Paper Co., 875 F.2d 468 (5th Cir.

1989))). Neal’s comments were “‘mere utterance[s] of an . . . epithet which engenders offensive

feelings in an employee.’” Harris, 510 U.S. at 21 (quoting Meritor Sav. Bank, FSB v. Vinson, 477

U.S. 57, 67 (1986)).

           b. Severity of Discriminatory Conduct

       Plaintiff alleges that Neal directed sexually harassing comments at him. However, the

Court has already determined that the comments do not rise above the level of “boorish and

offensive.” See Hockman, 122 F. App’x at 745.

       Plaintiff also alleges that Neal touched him once. Plaintiff did note that the purportedly

offensive touch was on the shoulder to apologize. Plaintiff does not claim that Neal touched him



                                                  8
Case 4:19-cv-00848-ALM Document 37 Filed 03/08/21 Page 9 of 11 PageID #: 2599




in any inappropriate location, nor does Plaintiff assert that Neal touched him on more than one

occasion.

         Though some “extremely serious,”                Faragher, 524 U.S. at 788, comments may be

sufficient to substantiate a sexual harassment claim, the necessary facts do not exist in the summary

judgment record as presented to the Court to qualify Neal’s remarks as such. Further, the Court is

not persuaded that Neal’s lone touch constitutes severe discriminatory conduct.

             c. Physically Threatening or Humiliating

         Next, the Court must determine whether the remarks by Neal were physically threatening

or humiliating, or whether they were “mere offensive utterances.” West, 960 F.3d at 742 (quoting

Harris, 510 U.S. at 23).

         Plaintiff does not allege that Neal physically threatened him. In fact, when posed the

question as to whether “anyone physically touch[ed] [him] in a sexual manner,” he responded with

“no[,]” followed by “I don’t know . . . I’d have to go back and review it all in my mind and go

over every single detail” (Dkt. #22, Exhibit 9 at pp. 248–49). Though Plaintiff did not fully commit

to an answer, he could not remember an instance where he was physically touched in a sexual

manner.      Plaintiff also does not appear to argue that the comments made by Neal were

humiliating—in fact, according to Plaintiff, the comments were made to other security guards

allegedly also partaking in the alleged harassment. Thus, considering the facts as presented before

the Court, the comments are best be classified as “mere offensive utterances.”2




2
  The Court is careful to note that the classification of the comments as “offensive utterance” does not mean the Court
is persuaded that the remarks were objectively offensive. Rather, Plaintiff felt the comments were offensive, and the
Court finds the language appropriate in this limited context.

                                                          9
Case 4:19-cv-00848-ALM Document 37 Filed 03/08/21 Page 10 of 11 PageID #: 2600




              d. Unreasonably Interferes with Employee’s Work Performance

         Plaintiff asserts he was written up for not completing his workload. Though Plaintiff

argues that the write-up was not his fault, he admitted to running time out and not finishing his

loads. Plaintiff’s reason for not completing his work was that he wanted to avoid Garden Ridge

and Neal’s sexual comments. Thus, evidence on the record exists showing Neal’s comments did

interfere with Plaintiff’s work performance. However, the Court is not persuaded that one isolated

incident of a write up constitutes an “unreasonable” interference as required to support a claim for

a sexually hostile work environment. Plaintiff does not claim he was unable to do his job due to

Neal’s comments, nor does Plaintiff state his actual performance suffered.

         Ultimately, Plaintiff has submitted evidence that he was offended by Neal’s comments.3

However, after considering the totality of the circumstances, the Court finds that the environment

was not objectively offensive. Thus, Plaintiff has not carried his burden to show a material fact

issue exists on his claim for a hostile work environment due to sexual harassment because he has

not shown that his “opportunity to succeed in the workplace” was “destroyed” by the alleged

harassment. Hockman, 122 F. App’x at 742–43.

                                                  CONCLUSION

         It is therefore ORDERED that Defendant Intermodal Cartage Co., LLC’s Motion for

Summary Judgment (Dkt. #20) is hereby GRANTED in part and DENIED in part.




3
  Plaintiff asserts that Neal’s comments were objectively offensive because “Defendant admitted that [Neal’s]
comments were objectively offensive” (Dkt. #29 at p. 5). However, Plaintiff only references Defendant’s Vice
President of Human Resources’ statement that the comments made by Neal would be against anybody’s sexual
harassment policy. The Court finds that one statement insufficient to establish that Neal’s comments were objectively
offensive. At best, Plaintiff has presented proof that the VP would find the comments offensive as well. Further,
Plaintiff presents no authority for the proposition that a violation of a sexual harassment policy constitutes objectively
offensive conduct. Whether the conduct conforms with a HR policy is not the objective test—rather, the test is whether
a “reasonable person would find [the environment] hostile or abusive.” Faragher, 524 U.S. at 787.

                                                           10
    Case 4:19-cv-00848-ALM Document 37 Filed 03/08/21 Page 11 of 11 PageID #: 2601




           It is further ORDERED Plaintiff’s claim of a hostile work environment is hereby
.
    DISMISSED with prejudice. Plaintiff’s unlawful retaliation claim shall proceed to trial.

           It is further ORDERED that Defendant’s Objections to Plaintiff’s Evidence Filed in

    Opposition of Defendant’s Motion for Summary Judgment (Dkt. #28) is hereby DENIED as moot.

         SIGNED this 8th day of March, 2021.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                                  11
